Citation Nr: 1423443	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  07-36 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability, characterized as degenerative disc disease at the L5-S1 disc and mild spondylosis.

2.  Entitlement to service connection for a benign lung mass, claimed as a respiratory disorder and diagnosed as an intramuscular lipoma.   


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This matter is on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

This appeal was remanded by the Board in September 2008 and November 2009 for further development and is now ready for disposition.

An appeal on the issue of entitlement to service connection for a left knee disability was also perfected by the Veteran.  However, in a June 2013 decision, he was granted service connection for this disorder.  This represents a full grant of the benefit sought on appeal, and it is no longer before the Board.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

In a February 2014 statement, the Veteran submitted a new claim seeking service connection for an acquired psychiatric disorder and for an increased rating for his erectile dysfunction.  These claims have not been addressed by the RO, and are referred for the appropriate action.  


FINDINGS OF FACT

1.  A respiratory disorder is not currently shown.  

2.  The Veteran's non-malignant lipoma on his chest was not noted in service or for many years thereafter, and is unrelated to service or to his toxic herbicide exposure.

3.  It is at least as likely as not that the Veteran's back disability is related to active duty service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability, characterized as degenerative disc disease at the L5-S1 disc and mild spondylosis, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309 (2013).

2.  A benign lung mass, claimed as a respiratory disorder and diagnosed as an intramuscular lipoma, was not incurred in or aggravated by service, and is not related to service or to toxic herbicide exposure.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has submitted a claims seeking service connection for a back disability and mass that has been observed in his torso, which he believes affects his respiratory system.  Specifically, in a July 2005 statement, he stated that he served in the Republic of Vietnam, where he was responsible for loading and unloading heavy equipment such as weapons, explosives and ammunition, which was sometimes done by hand.  This, he contends, was the etiology of his current back symptoms.  With regard to the mass in his chest, he asserts that this is due to his exposure to toxic herbicides such as Agent Orange.  

On some occasions, the Veteran has mentioned that his injuries were incurred while working in a "combat area."  It is true that his DD-214 indicates that he served in the Republic of Vietnam and generally, lay statements by combat veterans regarding in-service injuries are accepted as fact absent a showing of clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (2013).  However, in this case, there is no indication that the Veteran is a "combat veteran" for VA purposes.  Specifically, he has no personal decorations or other evidence that he personally was engaged in combat and his mere location in a combat area is generally not sufficient to be considered to have engaged in "combat with the enemy."  See VAOPGCPREC 12-99.   

Nevertheless, the Board determines that the outset that service connection is warranted for the Veteran's back disability.  In this regard, the service treatment records indicate that the he was treated for a mild back strain without radiating pain in December 1966.  While it is true that he sought no other treatment during active duty, the Board does acknowledge that treatment may have been difficult to receive while he was stationed overseas.  

Next, the Veteran has undergone three VA examinations during this appeal in order to obtain an opinion whether his current back disability, which has been has been subsequently diagnosed as degenerative disc disease, is related to active duty service.  None of these opinions is adequate for adjudication purposes, as they were either speculative or the rationale for the opinion was not entirely clear.  The medical opinions are of highly limited probative value.    

When reading the evidence in a way most favorable to the Veteran, the Board concludes it is at least as likely as not that his current back disability is related to his active duty service.

Specifically, while a VA examiner in May 2008 stated that an opinion could not be provided without resorting to speculation, the examiner recognized the potential effect of the in-service injury.  Similarly, in a September 2011 VA opinion, the examining physician did not offer an opinion, but did indicate that both the Veteran's age and his past injury were two factors for consideration.  

The fact that this issue has been remanded by the Board on two occasions for three VA opinions and is yet still unable to obtain an adequate opinion indicates that attempting to obtain yet another opinion will be somewhat fruitless.  Instead, the most probative evidence in the record is the Veteran's statements of back symptoms, especially his assertion that they have existed since service.  There being little in the record to discredit his assertions, service connection is warranted for his back disability on this basis.  Further delay of this case would be inexcusable.  

Next, regarding the Veteran's lipoma, the Board addresses entitlement on the basis of Agent Orange exposure first:  Under VA regulations, a veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, 2,4-Dichlorophenoxyacetic acid or 2,4,5-Trichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Notably, these were the key compounds found in the tactical herbicides used during the Vietnam War, with "Agent Orange" being the most common.

If the evidence establishes that a veteran has been exposed to an herbicide agent during active military service (subject to the requirements of 38 C.F.R. § 3.307(a)), service connection will be warranted for a number of specifically listed disorders set forth in 38 C.F.R. § 3.309(e), to include chloracne or other acneform diseases, Hodgkin's disease, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, multiple myeloma, respiratory cancers (cancer of the lungs, bronchus, larynx, or trachea), soft-tissue sarcomas, ischemic heart disease, Parkinson's disease, B-cell leukemias and Type 2 diabetes.  

After a review of the evidence, service connection is not warranted on this basis because, while the Veteran served in the Republic of Vietnam and may be presumed to have been exposed to toxic herbicides, he has not been diagnosed with a disorder that may be presumed related to such exposure.  Specifically, while the Veteran has characterized the mass in his torso as a lung mass or another similar respiratory disorder, the evidence of record clearly indicates that this mass is a lipoma that is external to the lungs.  For example, a chest X-ray in April 2005 identified a 3.5 to 3 cm elliptical soft tissue density in the "right upper posterior lung that also appears to be extending into the extra-thoracic area."  A CT scan of the torso in April 2006 indicated that the nodule (now identified as an apical mass) was intramuscular in nature.  The lungs, however, were clear.  No radiographic evidence of active pulmonary disease was also seen at a subsequent CT scan in November 2008.  

VA examiners have also examined the Veteran on three separate occasions to investigate whether the lipoma was impacting the respiratory system.  First, at a VA examination in November 2008, the Veteran presented with a 2.5 to 3 cm elliptical extending into the extrathoracic area.  He denied ever having a biopsy on it or any other related treatment, but did complain of shortness of breath that he believed was attributable to this mass.  The examiner noted that the mass had not changed in size from 2002 to 2005, and diagnosed a right chest wall lipoma.  At a second examination in May 2010 the Veteran relayed a similar history as he had before but, since he failed to appear for his scheduled pulmonary function test, no further analysis could be performed.    

At his most recent VA examination in September 2011, the examiner determined that the Veteran's disorder was a stable right chest wall lipoma along with stable scattered small nodules in the lung lobes.  The examiner also clarified that the Veteran did not have a diagnosed lung disability, and he denied any respiratory complaints, providing factual evidence against his own claim.  Therefore, no specific respiratory complications could be identified potentially resulting from this lipoma.  

As a result, the Board is left to conclude that the Veteran does not have a respiratory disorder at this time.  While the lipoma observed on radiological imaging is certainly near his lung, it has not been characterized as a disorder affecting the respiratory system.  Moreover, the evidence also does not indicate that this mass is malignant, which precludes many of the other potential disorders listed in 38 C.F.R. § 3.309(e).  Therefore, as the Veteran does not have a disorder that may be presumed related to toxic herbicide exposure under 38 C.F.R. §§ 3.307 and 3.309, service connection is not warranted for his claimed disability on this basis.

Next, although the Veteran's primary assertion was that his thoracic mass was related to toxic herbicide exposure, service connection may still be established if there is other competent evidence indicating a relationship between the Veteran's claimed disorder and his active duty service.  See Brock v. Brown, 10 Vet. App. 155 (1997).  Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309.  However, lipomas or non-malignant masses are not qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

After a review of the pertinent evidence, the Board determines that service connection is not warranted for the Veteran's lipoma based on his active duty service.  First, there was no indication of an intramuscular mass or lipoma at any point in service.  Moreover, his separation physical examination in February 1968 failed to reflect complaints of, treatment for, or a diagnosis related to such a disorder.  

In fact, the post-service evidence does not indicate that this lipoma was present until it was clinically observed via X-ray in March 2002.  The Board emphasizes the first indication of this disorder was not until approximately 35 years after he left active duty.  Moreover, the Veteran has not asserted that he has had this lipoma since that time.  As such, a continuity of symptoms is not shown based on the clinical evidence or the Veteran's statements.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorder to active duty, despite his contentions to the contrary.  
Specifically, no treating physician has attributed his lipoma to his active duty service or to his toxic herbicide exposure.  While the Veteran has submitted a number of interned articles regarding the impact of toxic herbicides and dioxin, none of these articles discuss a link between lipomas and toxic herbicide exposure.

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his lipoma to his active service and to toxic herbicide exposure.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his lipoma, and whether it affects his respiratory functioning.  See Jandreau, 492 F.3d at 1377, n.4.  Because lipomas are diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  The Veteran also does not have the medical expertise to associate it to his service many years ago.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's lipoma are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.



VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2005 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Although a request for records submitted in conjunction with a claim to the Social Security Administration (SSA) was made, the SSA responded that these records were destroyed.  Further, the Veteran submitted treatment records from a private facility as well as his own statements and internet articles in support of his claim.  While the Veteran stated that he was originally treated for back symptoms in the 1970s, he acknowledged that his treating physician is now deceased, and he is unable to acquire these records.  

VA examinations with respect to the issues on appeal were also obtained in November 2008, May 2010 and September 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination obtained in this case is more than adequate, it is predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Finally, it is noted that this appeal was remanded by the Board in December 2008 and November 2009 for further development in order to acquire VA examinations concerning the issues on appeal.  The Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was provided VA examinations in November 2008, May 2010 and September 2011, which the Board finds collectively adequate for adjudication purposes.  After the required development was completed, this issue was readjudicated and the Veteran was sent a supplemental statement of the case most recently in June 2013.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With regard to the Veteran's back claim, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

ORDER

Service connection for a lumbar spine disability, characterized as degenerative disc disease at the L5-S1 disc and mild spondylosis, is granted.

Service connection for a benign lung mass, claimed as a respiratory disorder and diagnosed as an intramuscular lipoma, is denied.   


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


